Myrick, J.:
It appears, by reference to the act of March 10th, 1874, that the functions of the office of Superintendent of Irrigation were to be exercised in portions only of the county— that districts were to be created upon a request of a majority of the property-owners within the proposed districts—such districts to bear all the expenses, by water rates and by taxes levied upon the lands within the respective districts—and that at least one portion of the county, viz., the city of Los Angeles, was entirely exempted from the operation of the act. The superintendent may have been called a county officer— but he was not such in fact. He was an officer of a portion or portions only of the county, i. e., such portions only of the county as should be formed into irrigation districts. The act creating the office did not pretend that he was to be paid as a county officer from taxes levied upon the county at large; he was to be paid out of the water rates collected from persons supplied with water." Being an officer of districts only, his compensation should be limited to revenue derived from *61such districts. (The People ex rel. Long v. Townsend, 56 Cal. 683.)
Judgment affirmed.
Morrison, J., concurred.